DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.         Claims 1, 7, 14 have been amended, claims 10, 17 have been cancelled, and claims 1-9, 11-16, 18-20 are pending as amended on 10/26/20. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 10/26/20. In particular, claim 1 has been amended to include feature “an interconnected porosity of at least about 25%” and claims 7, 14 have been amended to include feature “wherein the porosity is an interconnected porosity of at least about 25%.” Now, the scope of independent claims 1, 7, 14 and the claims depends from claims 1, 7, 14 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application is a CON of 14/802,761 07/17/2015 PAT 10077395; 14/802,761 is a CIP of 14/502,483 09/30/2014 PAT 9670400; 14/502,483 is a CIP of 13/608,530 09/10/2012 PAT 8883693; 13/608,530 is a CIP of 13/357,141 01/24/2012 PAT 8865631; and 13/357,141 is a CIP of 13/045,980 03/11/2011 PAT 9175210.

Information Disclosure Statement
8.         The information disclosure statement (IDS) submitted on 06/30/20, and 08/27/20 was filed after the mailing date of the non-final Office action on 04/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
9.          The terminal disclaimer filed on 10/26/20 disclaiming the terminal portion of anypatent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 16/179488, should the patent granted, have been reviewed and were approved on 10/26/20. The terminal disclaimer has been recorded. 

Terminal Disclaimer
10.         The terminal disclaimer filed on 10/26/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9175210, 9670400, 10118863, 10077395, 8865631, and 8883693 have 

Response to Amendment
11.         Applicant's amendment filed on 10/26/20, has been fully considered and entered. 

Response to Arguments

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
12.       Applicant's arguments with respect to the rejection of claims 1-3, 6-9, 13-16, 20 under 35 U.S.C. 102(a)(1) as being anticipated by Eldred (US 2012/0227968), and claims 4-5, 10-12, 17-19 under 35 U.S.C. 103 as being unpatentable over Eldred (US 2012/0227968) filed on 10/26/20, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. Applicants arguments regarding porosity has been respectfully considered but are not persuasive. It has been noted that applicants incorrectly cited applicants specification, e.g. 




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
       In fact, the paragraph [0038] is cited from prior arts in the previous Office action. Actual Applicants specification at paragraph [0038] is as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Prior art: 





    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Instant specification:





        In view of amendment to claims and response, a new ground(s) of rejection is made.
13.       Applicant's arguments with respect to the double patenting rejection filed on 10/26/20, have been fully considered but are moot in view of terminal disclaimer. Accordingly, previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
14.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.       Claims 4, 11-13, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claims 13, 20 recites the limitation "the proppant particle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
            In claim 4, applicants are required to clarify their position whether the recitation “a plurality of proppant particle” is same as claim 1 recitation “a proppant particle” or are different? In either case applicants are required to fix the possible antecedent issue by proper prefix, such as “the”, “said” or “further.”
            Regarding claims 11, 18, the recitation “a plurality of proppant particle” is introduced first time in the dependent claims. Applicants are required to show what exact feature of the base claim is represented by this recitation. Applicants are required add term “further” if the above recitation is introduced first time in the dependent claims. 
             In claims 13, 20, it is not clear whether the recitation “a surface roughness” is same as the recitation “ a surface roughness” from the base claim or are different? Applicants are suggested to change “a” to “the” in the repeating recitation.
         Claims 12 depends from rejected claim 11 and claim 19 depends from rejected claim 18.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
16.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.        Claims 1-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eldred (US 2012/0227968).
           Regarding claims 1, 7, 14, Eldred discloses a proppant particle comprising a sintered ceramic material (para [0002], claim 23) of a size of 0.2% 25 mesh and 98.8% 30 mesh (table 1) fall into instant claim range of from about 80 mesh to about 10 mesh, a porosity (para [0036], tables 3-4), and a surface roughness of 1.4 microns (table 2).
           Regarding the amended features applicants in specification (para [0053]) discloses the proppant particles produced by the process described in FIGS. 1-3 have porosity at least about 25%. 

 Eldred discloses the porosity is related to the strength of the particle (para [0013]). Eldred further discloses “It is understood that modifications to the invention may be made as might occur to one skilled in the field of the invention within the scope of the appended claims. All embodiments contemplated hereunder which achieve the objects of the invention have not been shown in complete detail. Other embodiments may be developed without departing from the spirit of the invention or from the scope of the appended claims. Although the present invention has been described with respect to specific details, it is not intended that such details should be regarded as limitations on the scope of the invention” (para [0038]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to use the common process as instantly claimed to produce the proppant particle having instantly claimed porosity to provide a maximum strength proppant particle for the wellbore fracturing operation.
            Regarding claims 2-3, 8-9, 15-16, Eldred discloses high purity (99+%) alumina (para [0032], read on at least about 40 wt% or at least about 95 wt%).
            Regarding claims 4-5, 11-12,18-19, applicants in specification (para [0053]) discloses the proppant particles produced by the process described in FIGS. 1-3 have bulk density of about 1.35 g/cc to about 2.1 g/cc and specific gravity of about 2.5 g/cc to about 4.0 g/cc (para [0051]-[0052]). 
            Eldred discloses same process in FIGS. 1-3 as applicants to produce the ceramic proppant particles. Eldred further discloses “It is understood that modifications to the invention may be made as might occur to one skilled in the field of the invention 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to use the common process as instantly claimed to produce the proppant particle having instantly claimed bulk density and the specific gravity to affects the proppant transport such as reducing the settling rate and keep suspending the proppant in the fluid for the wellbore fracturing operation. 
            Regarding claim 6, Eldred discloses a surface roughness of 1.4 microns (table 2), fall into instant claimed range of less than about 2 microns.
            Regarding claim 13, Eldred discloses a surface roughness of 1.4 microns (table 2), fall into instant claimed range of from about 0.1 microns to about 2 microns. 
            Regarding claim 20, Eldred discloses a surface roughness of 1.4 microns (table 2), fall into instant claimed range of from about 0.8 microns to about 1.6 microns.


Conclusion
19.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768